Citation Nr: 0904539	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  06-23 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico

THE ISSUES

1.  Entitlement to an increased rating for lumbosacral 
strain, currently rated as 40 percent disabling.  

2.  Entitlement to an increased rating for depression 
secondary to lumbosacral strain, currently rated as 30 
percent disabling.  

3.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The Veteran served on active duty from January 1957 to 
December 1958.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions of the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in San Juan, the Commonwealth of Puerto Rico 
(hereinafter RO).  

The issues of entitlement to an increased rating for 
depression secondary to lumbosacral strain and entitlement to 
TDIU require additional development and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Motion in the lumbar spine is to 30 degrees of forward 
flexion, 10 degrees of extension, 15 degrees of left and 
right lateral flexion and 10 degrees of left and right 
lateral rotation.   

2.  Unfavorable ankylosis of the entire thoracolumbar spine 
is not demonstrated and  the service connected disability 
does not include acute signs and symptoms of intervertebral 
disc syndrome that require bed rest prescribed by a physician 
having a total duration of at least six weeks during the last 
12 month period.   


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for 
lumbosacral strain are not met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §4.71a, Diagnostic Codes (DCs) 
5235-5243 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  First with regard to the duty 
to notify, in a letter dated in August 2005 prior to the 
rating decision which gave rise to the appeal, the RO advised 
the claimant of the information necessary to substantiate the 
claim adjudicated below.  He was also informed of his and 
VA's respective obligations for obtaining specified different 
types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Finally, he was provided with information 
regarding ratings and effective dates in letters issued in 
March and June 2007.   See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless.  

With respect to claims for increased ratings, in order to 
satisfy the first Pelegrini II element, section 5103(a) 
compliant notice must meet the following four part test:

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life;

(2) if the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant;

(3) the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life;

(4) the notice must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability. 2008).  Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).

For the following reasons, the Board finds that the elements 
of the Vazquez-Flores test have either been met or that any 
error is not prejudicial.

Preliminarily, the Board notes that the notification provided 
in this case was issued prior to the decision in Vazquez-
Flores.  As such, it does not take the form prescribed in 
that case.  Failure to provide pre-adjudicative notice of any 
of the necessary duty to notify elements is presumed to 
create prejudicial error.  See Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).  The Secretary has the burden to show 
that this error was not prejudicial to the Veteran.  Id., at 
889.  Lack of prejudicial harm may be shown in three ways: 
(1) that any defect was cured by actual knowledge on the part 
of the claimant, (2) that a reasonable person could be 
expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law. Id., at 887; see also Mayfield v. Nicholson, 19 Vet. 
App. 103, (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Federal 
Circuit indicated that this was not an exclusive list of ways 
that error may be shown to be non prejudicial.  See Sanders, 
at 889.  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair.  See Dunlap v. Nicholson, 21 
Vet. App. 112 (2007).  

The August 2005 letter requested that the Veteran provide 
evidence describing how his service connected back disability 
had worsened.  In addition, the Veteran was questioned as to 
the severity of his low back problems at the VA examinations 
he was provided, most recently in September 2005.  The Board 
finds that the notice given and the responses provided by the 
Veteran at his VA examinations show that he knew that the 
evidence needed to show that his back disability had worsened 
and what impact that had on his employment and daily life.  
As the Board finds the Veteran had actual knowledge of the 
requirement, any failure to provide him with adequate notice 
is not prejudicial.  See Sanders, supra.  The Board finds 
that the first criterion is satisfied.  See Vazquez-Flores.

As to the second element, the Board notes that the Veteran 
was provided notice of the specific criteria necessary for 
increased compensation for his service connected back 
disorder in the October 2005 rating decision, which was 
followed by readjudication and issuance of a statement of the 
case (SOC) in November 2006. As such, the Board finds that 
Vazquez-Flores element two notice has been satisfied.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect); Sanders, supra.   

As to the third element, the Board notes that the Veteran was 
provided notice that a disability rating would be determined 
by application of the ratings schedule and relevant 
Diagnostic Codes based on the extent and duration of the 
signs and symptoms of his disability and their impact on his 
employment and daily life by way of a letter issued in June 
2007 that provided the Veteran with VCAA notice regarding 
disability rating and effective date matters.  As such, the 
third element of Vazquez-Flores notice has been satisfied.  

As to the fourth element, the August 2005 and June 2007 
letters to the Veteran provided notice of the types of 
evidence, both medical and lay, including employment records, 
that could be submitted in support of his claim.  As such, 
the Board finds that the fourth element of Vazquez-Flores is 
satisfied.  See Prickett, Sanders, supra.

In light of the foregoing, the Board finds that the 
requirements of Vazquez-Flores are met.  The Board, 
therefore, finds that the requirements of Pelegrini II are 
met and that the VA has discharged its duty to notify on the 
claim for an increased rating for the service-connected back 
disability.  See Pelegrini II, supra.  There is otherwise no 
indication that any effort by the RO adversely affected the 
essential fairness of the adjudication.  See Sanders, supra.  
As such, the Board finds that the duty to notify has been 
satisfied with respect to the claim adjudicated below. 

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has 
obtained the service medical records and made reasonable 
efforts to obtain relevant post-service records adequately 
identified by the Veteran.  Specifically, the information and 
evidence that have been associated with the claims file 
includes VA treatment records, and the Veteran's own 
statements he presented.  The Veteran has also been afforded 
VA compensation examinations of his back, most recently in 
September 2005, that contain sufficient clinical evidence to 
determine the proper rating for the service-connected back 
disorder.  Thus, the Board finds that all necessary 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim adjudicated below that has not been obtained.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim adjudicated herein.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2007).  In considering the 
severity of a disability it is essential to trace the medical 
history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2007).  
Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  While the regulations require review 
of the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the Veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The Court has held that staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibited symptoms that would warrant 
different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2008).

Under the criteria for rating spine disabilities codified at 
38 C.F.R. § 4.71, DCs 5235-5243 (2008), a rating in excess of 
40 percent requires unfavorable ankylosis of the entire 
thoracolumbar spine or incapacitating episodes of 
intervertebral disc syndrome having a total duration of at 
least six weeks during the previous 12 months.  Note 1 
following the General Rating Formula for Diseases and 
Injuries of the Spine provides that any associated objective 
neurologic abnormalities, including but not limited to bowel 
or bladder impairment, are to be rated separately under an 
appropriate diagnostic code.  

For purposes of evaluations under the criteria for rating 
intervertebral disc syndrome, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  38 C.F.R. § 4.71a, DC 5243 (2008), 
Note (1.)

If intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, each segment is to be evaluated 
on the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.  Id. at Note (2). 

Degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5003.  DC 5003 provides that when 
limitation of motion due to arthritis is noncompensable under 
the appropriate diagnostic code, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under DC 5003.  

With the above criteria in mind the relevant facts will be 
summarized.  Service connection for chronic fibromyositis of 
the paravertebral lumbar and gluteus muscles was granted by a 
May 1959 rating decision.  A 10 percent rating was assigned.  
Thereafter, a July 1970 rating decision increased the rating 
for the service-connected back disability, listed therein as 
limitation of motion of the lumbar spine, to 20 percent after 
a June 1970 VA examination showed limitation of forward 
lumbar flexion to 60 degrees.  This rating was increased to 
40 percent by a September 1994 rating decision which listed 
the service connected back disability as lumbosacral strain.  
This action followed an August 1994 VA examination that 
showed the following ranges of lumbar motion:  Forward 
flexion of 42 degrees, 19 degrees of backward extension, 10 
degrees of left lateral flexion and 25 degrees of right 
lateral flexion.  Rotation was to 35 degrees to the left and 
30 degrees to the right. 

Additional pertinent evidence includes reports from an August 
2001 VA examination, at which time the Veteran complained 
about severe low back pain and pain in the legs with 
occasional tingling and numbness of the right leg.  He 
indicated that he could not drive due to his low back 
disability and that he could no longer work.  Motion of the 
lumbar spine was to 30 degrees of forward flexion, 15 degrees 
of backwards extension and 20 degrees of lateral flexion and 
rotation, with pain at the last degrees of motion.  There 
were moderate lumbosacral paravertebral spasms and evidence 
of moderate painful motion.  Mild weakness of the left 
dorsiflexor ankle muscle and the extensor hallucis longus 
muscle was noted and there was moderate tenderness to 
palpation of the lumbosacral area.  There were no postural 
abnormalities of the back or fixed deformities.  No muscle 
atrophy of the lower extremities was observed and there was a 
positive straight leg raising test of the left leg.  There 
were diminished knee jerks at +1 bilaterally and absent ankle 
jerks.  The Veteran's gait was normal.  A March 2002 MRI of 
the lumbar spine demonstrated degenerative changes and 
minimal bulging at L3-L4 and L4-L5.  

The Veteran was afforded another VA examination of his lumbar 
spine in November 2002.  He described severe localized low 
back pain with frequent numbness in both calves and loss of 
balance in his legs and indicated that he used ibuprofen 
which controlled pain for up to six hours.  It was noted that 
the Veteran received physical therapy twice per week in a 
pool and that there were no emergency room visits due to low 
back pain.  The Veteran described acute severe bouts of back 
pain almost on a daily basis but stated that he did not visit 
doctors after such bouts.  He did indicate that bed rest had 
been recommended.  Motion of the lumbar spine was to 10 
degrees of forward flexion, backward extension, lateral 
flexion and rotation, with pain noted at the last degrees of 
motion.  Moderate paravertebral muscles spasms were noted and 
there was no weakness in the legs.  There was moderate 
tenderness to palpation of the lumbosacral area, and it was 
again noted that there were no postural abnormalities of the 
back or fixed deformities.  The Veteran's gait was normal and 
there was no muscle atrophy of the lower extremities.  
Straight leg raising was negative bilaterally and knee jerks 
were 2+ bilaterally.  Ankle jerks were 1+ bilaterally.  

At the most recent VA compensation and pension examination of 
the spine in September 2005, the Veteran complained about 
having more frequent and constant back that usually lasts six 
to eight hours per day.  The Veteran characterized the pain 
as "stabbing and shocklike in fashion" of an intensity of 
six out of 10.  It was indicated the Veteran took Tramadol 
with mild relief and the Veteran described weekly flareups of 
pain measuring 9 out of 10 lasting two to three hours.  He 
stated there was no additional limitation of motion during 
the flareups of pain, and he denied such symptoms as 
numbness, weakness, or bladder or bowel complaints.  The 
Veteran was noted to walk with a one-point cane and that he 
could ambulate for 20 to 30 minutes.  The Veteran did not 
have an unsteady gait and denied having falls.  It was noted 
there had been no surgeries for the back.  Motion in the 
lumbar spine was measured as follows:  30 degrees of forward 
flexion, 10 degrees of extension, 15 degrees of left and 
right lateral flexion and 10 degrees of left and right 
lateral rotation.  Pain was said to result in a loss of 60 
degrees of flexion, 20 degrees of extension, 15 degrees of 
left and right lateral flexion and 10 degrees of left and 
right lateral rotation.  

Additional findings from the September 2005 VA examination 
included exquisite tenderness upon palpation at the 
paravertebral muscles as well as spasms and guarding.  
Repetitive lumbosacral flexion elicited pain and grimacing 
without any evidence of further functional loss, lack of 
endurance or fatigue.  The examination of the lumbosacral 
area revealed no evidence of ankylosis, abnormal kyphosis, 
reversed lordosis or scoliosis.  The neurological examination 
was intact to pinprick in both lower extremities and the deep 
tendon reflexes were +1 and symmetrical in both lower 
extremities.  The Veteran denied being hospitalized within 
the last year due to intervertebral disc syndrome or having 
bedrest recommended due to low back pain during the last six 
months.  The diagnoses following the examination were 
lumbosacral strain, myositis, lumbar spondylosis and 
degenerative disc disease in the lumbosacral area, with the 
examiner stating that the Veteran's lumbar spondylosis and 
degenerative discogenic disease were the consequences of 
aging and not related to any traumatic event. 

Additional pertinent evidence includes reports from VA 
outpatient treatment in 2006.  An October 2006 VA outpatient 
report showed the Veteran complaining about low back pain.  
The motion of the back was intact at that time and the 
neurological examination revealed no gross motor or sensory 
deficits.  

Applying the pertinent legal criteria to the facts summarized 
above, a rating in excess of 40 percent based on limitation 
of motion of the lumbar spine is not provided; as such, 
increased compensation cannot be assigned for the severe 
limitation of lumbar motion demonstrated in this case.  With 
respect to a rating for disability due to intervertebral disc 
syndrome, even if this is part of the service connected 
disability (the conclusion above was that discogenic disease 
was due to aging), the Veteran himself at the September 2005 
VA examination denied being hospitalized within the last year 
due to intervertebral disc syndrome or having had bedrest 
recommended due to low back pain during the last six months.  
As the evidence does not otherwise demonstrate that the 
service-connected back disability results in incapacitating 
episodes of intervertebral disc syndrome having a total 
duration of at least six weeks during the past twelve months, 
entitlement to a rating in excess of 40 percent is also not 
warranted under the revised criteria for rating 
intervertebral disc syndrome.  38 C.F.R. § 4.71a DCs 5235-
5243 (2008).  There is also no objective evidence of 
compensable neurological deficits contained in the clinical 
reports summarized above to warrant a separate rating for 
neurologic deficits.   

The only other bases for a rating in excess of 40 percent for 
a disability of the spine require there to be ankylosis 
associated with the service connected back disorder.  Such 
pathology is not claimed or demonstrated.  Finally, the Board 
has also considered the complaints of low back pain, and 
whether there is additional limitation of functioning 
resulting therefrom.  However, there is no objective evidence 
that the Veteran's back pain is associated with such 
additional functional limitation as to warrant increased 
compensation pursuant to the provisions of 38 C.F.R. § 4.45 
or the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).  
In this regard, while repetitive lumbosacral flexion elicited 
pain and grimacing at the September 2005 VA examination, this 
did not result in any further functional loss, lack of 
endurance or fatigue.  Moreover, the veteran himself stated 
at this examination that there was no additional limitation 
of motion during flareups of pain. 

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2008).  The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  In 
this case, however, the schedular evaluation is not 
inadequate.  Ratings in excess of that currently assigned are 
provided for certain manifestations of the Veteran's service-
connected back residuals, but those manifestations are not 
present in this case.  Moreover, the Board finds no evidence 
of an exceptional disability picture.  The Veteran has not 
been hospitalized for his back disability nor has surgery for 
the back been reported, and his service-connected residuals 
have not otherwise shown functional limitation beyond that 
contemplated by the 40 percent rating currently assigned.  
Accordingly, referral of this decision for extraschedular 
consideration is not indicated.  

The Veteran asserts that he is entitled to a rating in excess 
of 40 percent rating for his back disability, and the Board 
fully respects the Veteran's sincere assertions in this 
regard.  However, it finds the probative weight of this 
positive evidence to be overcome by the more objective 
negative clinical evidence cited above.  See Routen v. Brown, 
10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 
142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 
(1998).  See also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Francisco v. Brown, 7 Vet. App. at 55 (1994).  Thus, 
as the probative weight of the negative evidence exceeds that 
of the positive, the claim for a rating in excess of 40 
percent for lumbosacral strain must be denied.  Gilbert, 1 
Vet. App. at 49, 53(1990).    


ORDER

Entitlement to a rating in excess of 40 percent lumbosacral 
strain is denied.   

REMAND

The record reflects a February 2003 statement from a private 
physician that found the Veteran to be unemployable due to 
his service connected back and psychiatric disorders.  In 
light of this evidence, the Board concludes that a VA Social 
and Industrial Survey is necessary in order to equitably 
adjudicate the claim for TDIU.  As this survey could yield 
information pertinent to the claim for an increased rating 
for depression secondary to lumbosacral strain, this 
adjudication of this claim will be deferred at this time.  
This will afford the RO the opportunity to provide the 
Veteran with a VA psychiatric examination to assist in the 
adjudication of this claim.  See Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991) (finding that fulfillment of the 
statutory duty to assist includes the conduct of a thorough 
and contemporaneous medical examination, one which takes into 
account the records of the prior medical treatment, so that 
the evaluation of the claimed disability will be a fully 
informed one).  As such, this case is REMANDED for the 
development requested below.  

1.  The RO must arrange for a social and 
industrial survey in which the Veteran is 
to be interviewed by a social worker at 
his home to ascertain his daily 
activities, interactions and support 
group, hobbies or leisure pursuits, and 
any occupational or other gainful 
activities he is engaged in or has 
engaged in recently.  The claims folder 
and a copy of this remand must be made 
available for review by the social worker 
in conjunction with the survey.  The 
social worker must make appropriate 
contacts and inquiries to verify the 
Veteran's reported activities and contact 
groups.  The social worker must ask any 
current and past employer about the 
quality and reliability of the Veteran's 
work, the nature of any missed work, 
reasons for the Veteran leaving/ being 
fired from his last employment, and the 
effectiveness of his work interactions.  
The social worker must elicit and set 
forth pertinent facts regarding the 
Veteran's medical history, education, 
employment history, social adjustment, 
and current behavior and health.  The 
social worker must then address how 
service-connected disability alone, 
limits the Veteran's employment 
opportunities, and whether such 
disability, alone, regardless of the 
Veteran's age or other disorders, renders 
him unemployable.

2.  The Veteran must be afforded a VA 
psychiatric examination for the purpose 
of determining the current severity of 
the Veteran's service-connected 
depression secondary to lumbosacral 
strain.  The claims file must be made 
available to the examiner and reviewed in 
conjunction with the examination.  The 
examiner must state whether the Veteran's 
service-connected psychiatric disability 
more nearly approximates a disability 
characterized by:

a.  Occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods of 
inability to perform occupational tasks 
(although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), 
due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic 
sleep impairment, mild memory loss 
(such as forgetting names, directions, 
recent events); or

b.  Occupational and social impairment 
with reduced reliability and 
productivity due to such symptoms as: 
flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
panic attacks more than once a week; 
difficulty in understanding complex 
commands; impairment of short and long-
term memory (e.g., retention of only 
highly learned material, forgetting to 
complete tasks); impaired judgment; 
impaired abstract thinking; 
disturbances of motivation and mood; or 
difficulty in establishing and 
maintaining effective work and social 
relationships; or

c.  Occupational and social impairment 
with deficiencies in most areas, such 
as work, family relations, judgment, 
thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech that is 
intermittently illogical, obscure, or 
irrelevant; near- continuous panic or 
depression affecting the ability to 
function independently, appropriately 
and effectively; impaired impulse 
control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene, 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); or an inability to 
establish and maintain effective 
relationships; or

d.  Total occupational and social 
impairment due to such symptoms as 
gross impairment in thought processes 
or communication; persistent delusions 
or hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal 
hygiene); disorientation to time or 
place; or memory loss for names of 
one's close relatives, occupation, or 
own name.

The examiner must also enter a complete 
multiaxial evaluation, and assign a GAF, 
together with an explanation of what the 
score represents in terms of his 
psychological, social, and occupational 
functioning.  A complete rationale for 
all opinions must be provided.  Any 
report prepared must be typed. 

4.  The RO must notify the Veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim for an increased 
rating for his service-connected 
psychiatric disorder.  The consequences 
for failure to report for a VA 
examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2008).  In the 
event that the Veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  Thereafter, the claims for an 
increased rating for the service 
connected psychiatric disorder and (TDIU) 
must be readjudicated by the RO.  If this 
readjudication does not result in a 
complete grant of all benefits sought by 
the Veteran in connection with these 
claims, the Veteran and his 
representative must be provided a 
supplemental statement of the case and an 
appropriate period of time must be 
allowed for response.  Thereafter, the 
case must be returned to the Board.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


